COURT OF APPEALS FOR THE
                                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:               01-11-00552-CV
Style:                      Maxine Adams and Cecil Adams v. Rebecca Ross


Date motion filed*:         1/28/13
Type of motion:             Motion for Extension of Time
Party filing motion:        Appellants
Document to be filed:       Appellants’ Brief

Is appeal accelerated?       No

If motion to extend time:
         Original due date:                            2/13/13
         Number of previous extensions granted:            0              Current Due date: 2/13/13
         Date Requested:

          Appellants’ motion for extension of time is granted. Within 30 days of the date of this order, the Harris County District Clerk
is ordered to prepare, certify, and file a supplemental record containing (1) any items listed in Texas Rule of Appellate Procedure
34.5(a) that have not been included in previous records filed in this Court and (2) the items designated for inclusion in the record by
appellee Rebecca Ross by letter February 1, 2013. The Clerk of this Court is directed to provide the post-judgment office of the Harris
County District Clerk with a copy of this order. Appellants’ brief will be due 30 days after the supplemental record described in this
order is filed in this Court. Further requests by appellants for extensions of time will not be looked at favorably.


Judge's signature: /s/ Harvey Brown
                   Acting individually           Acting for the Court

                  Panel consists of ___________________________________

Date: February 12, 2013




November 7, 2008 Revision